EXHIBIT 5 OPINION OF OSWALD & YAP LLP OSWALD & YAP LLP Lawyers Michael A. Oswald 16148 Sand Canyon Los Angeles Office: Calvin C.S. Yap Irvine, California 92618 17700 Castleton Street, Lynne Bolduc Telephone (949) 788-8900 Suite 566 Richard T. Hsueh Telefax:(949) 788-8980 City of Industry, California 91746 Carol A. Gefis John F. Karch Min K. Chai Midwestern Office: Zachary D. Reeves 53 West Jackson Boulevard, Jay Y. Chiu Suite 1550 Anita S. Chang Chicago, Illinois 60604 Claudia Mourad Eric W. Shu Arrin D. Langdon Of Counsel: Steven S. Hanagami Thomas G. Gardiner October 8, 2008 Securities and Exchange Commission 450 Fifth Street, N.W. Judiciary
